 



Exhibit 10.7
AMENDED AND RESTATED
WORKING CAPITAL LOAN AGREEMENT
     This Amended and Restated Working Capital Loan Agreement (this “Agreement”)
made August 7, 2006 (the “Effective Date”), between The Williams Companies,
Inc., a Delaware corporation, with principal offices at One Williams Center,
Tulsa, Oklahoma 74172 (“Lender”) and Williams Partners L.P., a Delaware limited
partnership with principal offices at One Williams Center, Tulsa, Oklahoma 74172
(“Borrower”) (this “Agreement”).
1. Loan. Lender shall make revolving loans to Borrower during the term of this
Agreement in an aggregate amount outstanding of up to, but not exceeding,
$20,000,000 at any time.
2. Term. Borrower may borrow sums from Lender up to the total loan commitment of
$20,000,000 at any time from the Effective Date to June 20, 2009 (the “Maturity
Date”). Notwithstanding the foregoing, for a period of at least fifteen
consecutive days during each twelve month period commencing with the Effective
Date, Borrower shall have no borrowings under this loan outstanding. Borrower
hereby promises to pay to Lender interest when due hereunder and all outstanding
principal, interest and other payments owing under this Agreement in full on the
Maturity Date.
3. Early Termination. Notwithstanding anything contained in this Agreement to
the contrary, in the event of a Change of Control (hereinafter defined) of the
General Partner (hereinafter defined), the Maturity Date shall be deemed to have
immediately occurred as of the date of such Change of Control. As used herein,
the following terms shall have the following meanings: “General Partner” means
Williams Partners GP LLC, a Delaware limited liability company (including any
permitted successors and assigns under the Limited Partnership Agreement of the
Borrower). “Change of Control” means any of the following events: (i) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the General Partner’s assets to any
other Person, unless immediately following such sale, lease, exchange or other
transfer such assets are owned, directly or indirectly, by the General Partner;
(ii) the dissolution or liquidation of the General Partner; (iii) the
consolidation or merger of the General Partner with or into another Person
pursuant to a transaction in which the outstanding membership interests of the
General Partner are changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding membership
interests of the General Partner are changed into or exchanged for Voting
Securities of the surviving corporation or its parent and (b) the Lender
continues to own, directly or indirectly, not less than a majority of the
outstanding Voting Securities of the surviving corporation or its parent
immediately after such transaction; and (iv) other than Lender and its
affiliates, a “person” or “group” (within the meaning of Sections 13(d) or
14(d)(2) of the Exchange Act) being or becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding membership interests of the General Partner, except in a
merger or consolidation which would not constitute a Change of Control under
clause (iii) above. “Exchange Act” means the Securities Exchange Act of 1934, as
amended. “Person” means a corporation, partnership, joint venture, trust,
limited

 



--------------------------------------------------------------------------------



 



liability company, unincorporated organization or any other entity. “Voting
Securities” means securities of any class of Person entitling the holders
thereof to vote in the election of members of the board of directors or other
similar governing body of the Person, or in the case of a limited partnership, a
majority of the general partner interests in such limited partnership.
4. Procedure for Borrowing. Borrower may borrow in amounts of not less than
$50,000.00, and in additional multiples of not less than $5,000.00, by giving
written notice to Lender. Each borrowing shall be requested with a same-day
notice by 10:00 a.m. the day of the proposed borrowing.
5. Revolving Nature and Availability. Subject to the terms and conditions
hereof, the Borrower may increase or decrease loans under this Agreement by
making drawdowns, repayments and further drawdowns.
6. Conditions of Loans. The obligation of Lender to make the loans described
herein is subject to the following conditions:
     (a) A Default has not occurred and is continuing;
     (b) the proceeds of the proposed loan disbursement are, at the date of the
relevant request, needed by the Borrower for working capital purposes, as
reasonably determined by Borrower.
7. Interest. The Borrower promises to pay interest on the unpaid principal
amount on the last day of each quarter or each time a borrowing is repaid. The
interest rate on all borrowings will be the one-month LIBOR rate determined the
date of the borrowing. The borrowings may be repaid prior to the end of the
one-month LIBOR rate period. If the borrowing is not repaid within one month,
the interest rate will be adjusted to the one-month LIBOR rate 30 days after the
most recent borrowing. All payments of principal and interest shall be payable
in lawful currency of the United States of America at the office of the Lender
as provided above or such other address as the holder hereof shall have
designated to the Borrower, in immediately available funds. For purposes hereof,
the “one-month LIBOR rate” as of any date, shall mean the rate per month
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow
Jones Markets Page 3750 (or any successor page) as the London interbank offered
rate for deposits in U.S. dollars at approximately 11:00 a.m. (London time).
8. Prepayment. Borrower may prepay all or part of any amounts outstanding
hereunder at any time without payment of penalty. Any partial prepayment,
however, shall be applied against unpaid installments outstanding hereunder in
the inverse order of maturity beginning with the shortest maturity and shall not
be made in amounts of less than $5,000.
9. Default. Borrower shall be in default (“Default”) if any of the following
events occur and continue:
     (a) It becomes insolvent or admits in writing its inability to pay its
debts as they mature; applies for, consents to, or acquiesces in the appointment
of a trustee or receiver for any

 



--------------------------------------------------------------------------------



 



of its property; in the absence of an application, consent, or acquiescence a
trustee or receiver is appointed for it or a substantial part of its property
and is not discharged within 60 days; it otherwise commits an act of bankruptcy;
or any bankruptcy, reorganization, debt arrangement, or other proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is instituted by or against it and if instituted is consented to or acquiesced
in by it or remains for 60 days undismissed;
     (b) It defaults in the performance of the terms and conditions of this
Agreement and such default continues for 30 days after notice thereof from
Lender; or
     (c) Any government, board, agency, department, or commission takes
possession or control of a substantial part of Borrower’s property and such
possession or control continues for 30 days.
10. Acceleration at Option of Lender. If any of the events listed in paragraph
9(a), (b), or (c) occur and continue, Lender may declare the amounts outstanding
under this Agreement immediately due and payable, at which time all unpaid
installments shall immediately become due and payable. Lender shall promptly
advise Borrower in writing of any acceleration under this paragraph, but the
failure to do so shall not impair the effect of a subsequent declaration.
11. Binding Effect. This Agreement shall be binding on the respective successors
and assigns of Lender and Borrower and shall inure to the benefit of Lender’s
successors and assigns.
12. Loan Expenses. Except as expressly set forth herein, Borrower shall not be
required to pay any fees or other expenses of Lender in connection with this
Agreement or the Loans made hereunder.
13. Commitment Fee. The Borrower shall pay to the Lender a commitment fee on the
daily average unused amount of the revolving loans for the period from and
including the Effective Date up to, but excluding, the Maturity Date at a rate
of 0.30% per annum. Accrued commitment fees shall be payable quarterly in
arrears on the last day of each fiscal quarter of Borrower and on the Maturity
Date. All commitment fees shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
14. Non-Waiver. No delay or failure by Lender to exercise any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right, unless otherwise expressly provided herein.
15. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.
16. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

 



--------------------------------------------------------------------------------



 



17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
18. Time of Essence. Time is expressly declared to be the essence of this
Agreement.
19. Entire Agreement; Modification. This instrument and any other loan documents
executed in connection herewith constitute the entire Agreement between Lender
and Borrower and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no oral agreements
between the parties. This Agreement may not be modified except in a writing
signed by both parties.
20. Notices. All notices under this Agreement shall be in writing and delivered
to the respective parties at their principal offices stated at the beginning
hereof.
21. No Third Party Beneficiaries. The agreement of the Lender to make the loan
to the Borrower for the account of the Borrower on the terms and conditions set
forth in this Agreement, is solely for the benefit of the Borrower and no other
person has any rights hereunder against the Lender or with respect to the
extension of credit contemplated hereby.
22. Special Exculpation. No claim may be made by the Borrower or any other
person against the Lender, directors, officers, employees, attorneys or agents
of any of them for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or relating to this Agreement or any other financing document or
the transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection therewith and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
23. Waiver of Jury Trial. Each of the Borrower and the Lender hereby irrevocably
waives, to the fullest extent permitted by law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
24. Indemnification. Borrower agrees to pay on demand all reasonable costs and
expenses incurred by Lender in connection with enforcement of this Agreement.
Borrower agrees to the fullest extent permitted by law, to indemnify and hold
harmless the Lender and each of its directors, officers, employees and agents
(each an “Indemnified Party”) from and against any and all claims, damages,
liabilities and expenses (including without limitation fees and disbursements of
counsel) arising out of or in connection with any investigation, litigation or
proceeding (whether or not any Indemnified Party is a party) arising out of,
related to or in connection with this Agreement, the loans made hereunder or any
transaction in which any proceeds of all or any part of the loans made hereunder
are applied.
25. Severability. If any term or provision of this Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.

 



--------------------------------------------------------------------------------



 



26. Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.
27. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any amounts outstanding
hereunder, together with all fees, charges and other amounts which are treated
as interest on such amounts under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with applicable law, the rate of interest payable in respect of such amounts
outstanding hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such amounts outstanding but
were not payable as a result of the operation of this Section 28 shall be
cumulated and the interest and Charges payable to Lender in respect of other
amounts outstanding hereunder or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. “Federal Funds Effective Rate” as used herein
means, for any day, the weighted average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding business day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a business day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by Lender from three
Federal funds brokers of recognized standing selected by it.

 



--------------------------------------------------------------------------------



 



     In witness whereof the parties have caused this Agreement to be executed by
their proper officers on the day and year first above written.

                  The Williams Companies, Inc.    
 
           
 
  By:   /s/ Donald R. Chappel
 
   
 
  Name:   Donald R. Chappel    
 
  Title:   Senior Vice President and Chief    
 
      Financial Officer    

                      Williams Partners L.P.    
 
                    By:   Williams Partners GP LLC,             it general
partner    
 
               
 
      by:   /s/ Alan S. Armstrong
 
   
 
      Name:   Alan S. Armstrong    
 
      Title:   Chief Operating Officer    

 